Exhibit 99.1 ADIRA ENERGY LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2014 U.S. DOLLARS IN THOUSANDS INDEX Page Independent Auditor's Report 1 - 2 Consolidated Statements of Financial Position 3 Consolidated Statements of Comprehensive Profit and Loss 4 Consolidated Statements of Changes in Equity (Deficit) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 25 - Independent Auditor's Report To the Shareholders of Adira Energy Ltd. We have audited the accompanying consolidated financial statements of Adira Energy Ltd., which comprise the consolidated statement of financial position as at December 31, 2014, and the consolidated statements of comprehensive profit and loss, changes in equity (deficit), and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Independent Auditor's Report - 1 - Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Adira Energy Ltd. as at December 31, 2014, and its financial performance and its cash flows for the year then ended in accordance with International Financial Reporting Standards. Emphasis of Matter Without modifying our opinion, we draw attention to Note 1(b) to the consolidated financial statements which highlights the existence of a material uncertainty relating to conditions that cast significant doubt on Adira Energy Ltd.'s ability to continue as a going concern. Other Matters The consolidated financial statements as at December 31, 2013 and for the year then ended were audited by other auditors who expressed an opinion without reservation on those statements in their audit report dated April 29, 2014. Chartered Professional Accountants Licensed Public Accountants Mississauga, Ontario April 29, 2015 - 2 - ADIRA ENERGY LTD. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION U.S. dollars in thousands December 31, Note ASSETS CURRENT ASSETS: Cash and cash equivalents 4 $ $ Restricted deposits 5 9 35 Other receivables and prepaid expenses 6 64 Total current assets NON-CURRENT ASSETS: Property and equipment, net 7 2 61 Total assets $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES: Trade payables 9 $ $ Other accounts payable and accrued liabilities 10 56 Total current liabilities EQUITY (DEFICIT): Share capital 13 - - Additional paid-in capital 13 Accumulated deficit ) ) Total equity (deficit) ) Total liabilities and equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Approved on Behalf of the Board: April 29, 2015 /s/ Dennis Bennie /s/ Alan Friedman Date of approval of the financial statements Dennis Bennie Chairman of the Board Alan Friedman Director - 3 - ADIRA ENERGY LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE PROFIT AND LOSS U.S. dollars in thousands, except share and per share data Year ended December 31, Note Revenues and other income 18 $
